Citation Nr: 0217203	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for thoracolumbar 
scoliosis.

2. Entitlement to service connection for a cervical spine 
disability.

3. Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1990.

These matters have come to the Board of Veterans' Appeals 
(Board) from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is competent (medical) evidence demonstrating the 
existence of thoracolumbar scoliosis prior to the veteran's 
entry into active service, and that it is not the result of 
disease or injury during active service.

3.  The veteran's thoracolumbar scoliosis was not aggravated 
during service. 

4.  There is no competent (medical) evidence of a nexus 
between a single incident of muscle spasm during service and 
post-service findings of limitation of cervical spine motion 
and spondylitis C5-6 with disc space narrowing.

2.  There is no competent (medical) evidence of a nexus 
between a single incident of muscle spasm during service and 
post-service findings of low back strain, and degenerative 
disc disease at the L4-5 level.  


CONCLUSIONS OF LAW

1.  Thoracolumbar scoliosis clearly and unmistakably existed 
prior to the veteran's entry into military service, and was 
not incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.102, 
3.103, 3.156(a), 3.159, 3.306, 3.326(a) (2002). 

2.  Service connection is not warranted for a cervical spine 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.303, 3.326(a) 
(2002). 

3.  Service connection is not warranted for a lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.303, 3.326(a) 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the January 2002 statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and provided ample opportunity to submit information 
and evidence.  Moreover, there is no indication that there 
is any existing, potentially relevant evidence to obtain, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service entrance examination and corresponding medical 
history report of June 1985, are negative for reports and 
findings of conditions affecting the spine.  In May 1988, 
the veteran was seen for complaints of low back pain.  He 
did not have a history of any injuries.  The examiner 
diagnosed muscle spasm.  On the October 1989 Report of 
Medical History for purposes of separation, the veteran 
noted a medical history that included recurrent back pain.  
The October 1989 separation physical examination of the 
spine was normal.  However, the examiner reported a finding 
of mild thoracic scoliosis, and determined that the 
condition existed prior to the veteran's entry into service.  
This diagnosis was also recorded in an x-ray report of 
November 1989.

Private treatment records from the St. Joseph Family Medical 
Centers, Inc., dated from August 1996 to January 2001, 
reflect treatment for back pain.  When seen on August 15, 
1996, it was reported that the veteran began experiencing 
left-sided back pain the day before, and that he was 
slightly tilted to the left side.  The veteran reported that 
he had not done anything unusual.  When seen on September 
12, 1996, Donald B. McDonah, M.D., commented that the 
veteran injured his back one-month prior.  In a later entry 
of September 20, 1996, Dr. McDonah reported that the veteran 
was there a month ago after the suddenly hurt the right side 
of his back doing some waling and sit ups.  X-rays taken in 
October 1996 revealed a normal lumbar spine.  An MRI of 
April 1997 revealed evidence of disc degeneration at the L4-
5 level with mild annular bulging.  A bone scan performed in 
April 2000 was normal.

In February 2000, VA received the veteran's completed VA 
Form 21-526 (Application for Compensation or Pension), 
alleging entitlement to service connection for disabilities 
affecting the spine from the neck to the lumbar region.  In 
support of his claim, the veteran submitted the following: a 
copy of a September 1998 billing statement from a private 
medical provider which reflects a diagnosis of joint aches; 
an account statement reflecting chiropractic treatment 
rendered by Samuel L. Armfield, IV, D.C., in April 1999; and 
a December 1999 letter from Dr. McDonah, M.D., indicating 
that he has known the veteran for many years and that the 
veteran has difficulty with chronic back pain.  

In an April 2000 letter, Dr. McDonah reported that the 
veteran has been troubled with significant back pain and has 
scoliosis of the lower lumbar spine.  The veteran reported 
that his symptoms have been around for as long as he could 
remember, but specifically in 1986.  Dr. McDonah commented 
that it is reasonable to suspect that the disability has 
been longstanding, and that it is possible that the 
condition was aggravated by lifting and possibly made worse 
by military service after 1985.  The physician noted that an 
MRI of the lumbar spine showed disk degeneration at the L4-5 
level with mild angular bulging, and that the plain films of 
1995 were normal.  

In a June 2000 report submitted to Dr. McDonah, John C. 
Gorman, M.D., noted the veteran's complaints of aching and 
discomfort throughout his musculature, including the neck, 
low back, knees and fingers.  Dr. Gorman referred to the 
April 2000 lumbar spine films showing evidence of lumbar 
disk disease and an unremarkable bone scan of April 2000, 
both provided by Dr. McDonah.  Dr. Gorman reported a finding 
of fibromyalgia.   

The veteran was afforded a VA general medical examination in 
June 2001.  The examiner referred to the 1988 sick call 
entry in the service medical records, as well as the MRI of 
1996.  X-rays of the cervical spine revealed abnormalities, 
and the lumbar spine films were normal.  Regarding the low 
back, the examiner diagnosed low back strain, and 
degenerative disc disease, L4-5, without herniation.  The 
examiner also noted normal range of motion and Goldthwait 
sign.  The examiner diagnosed limited cervical spine motion 
and some pain, and spondylitis C5-6 with disc space 
narrowing.  The examiner also diagnosed mild thoracolumbar 
scoliosis.  The examiner opined that it is not likely that 
the neck and lower back area conditions were caused by the 
incident of muscle spasm shown in service.  The examiner 
further opined that it is as likely as not that the current 
thoracic spine condition is related to the thoracic 
scoliosis, which existed prior to the veteran's entry into 
service.  

Another VA examination was conducted in December 2001.  The 
examiner outlined the history of the veteran's complaints 
and treatment beginning with the complaints made in 1988, 
and provided a review of the private treatment reports and 
opinions of record.  The examiner concluded that it is less 
than likely that the veteran's present symptoms of low back 
pain, neck pain, and weakness in the lower extremities, are 
due to the single incident resulting in a complaint of low 
back pain in 1988, since the incident had resolved without 
delay and with simple treatment.  The examiner noted that 
the June 2000 rheumatology consultation indicates a 
diagnosis of fibromyalgia and depression.  The examiner 
commented that Dr. McDonah's use of the word "possible" 
indicates sufficient uncertainty as to make it improbable 
that there is a relationship between the present complaints 
and the single incident noted during service in 1988.  
Regarding the degenerative disc disease, the examiner 
reported that statistically, such a finding at age 38 which 
was made at the time the veteran underwent an MRI, is 
generally found in one-third of the population, and that it 
is a gradual degenerative process.  

Analysis

Service connection can be awarded for a disease or 
disability incurred or aggravated, or presumed to have been 
incurred in the line of duty while serving in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2002).  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connection unless the disease or injury 
is otherwise aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a), (b) (2002).

Here, a longitudinal review of the record does not 
demonstrate that service connection is warranted for 
cervical and lumbar spine conditions.  The service medical 
records do show that the veteran was treated for muscle 
spasm when he complained of low back pain, and that he noted 
problems with recurrent back pain on a medical history 
report completed in 1989.  However, the service medical 
records do not show any further treatment for the spasm, and 
thoracic scoliosis was the only diagnosed condition related 
to the spine that appears in the corresponding medical 
examination report of 1989.  It is also noted that the next 
set of documented complaints related to the spine appear in 
the August 1996 private treatment records, dated six years 
after the veteran's separation from service.  Moreover, in 
September 1996, it was clearly indicated that the veteran's 
complaints were made following an injury that he sustained 
during the previous month, the same month that the first 
post-service complaints of back pain were recorded.  
Therefore, a longitudinal review of the records indicates 
that the muscle spasm incident in service represents an 
acute and transitory condition, and not a chronic condition 
of the cervical and lumbar spine.

The only competent evidence in support of the claim consists 
of Dr. McDonah's April 2000 letter, which relates the 
current findings to the reported history of back problems 
dating back to service.  However, Dr. McDonah only noted the 
"possibility" of such a relationship, and based the opinion 
on a history as reported by the veteran.  Regarding the 
speculative nature of the opinion, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  As the 
physician's opinion was not definite, it is insufficient to 
place the record in equipoise.  Furthermore, in LeShore v. 
Brown, 8 Vet. App. 406 (1995), the Court held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
Although the veteran reported such a history of back 
problems dating back to service, the physician could only 
confirm the veteran's contention through medical 
evaluations.  From the letter, it does not appear that Dr. 
McDonah based his opinion on an entire review of the record, 
including the service medical records.  

In this case, several VA examiners had an opportunity to 
review all of the available medical records, including the 
opinion presented by Dr. McDonah.  However, these physicians 
did not find a relationship between the cervical and lumbar 
spine conditions and the single incident of muscle spasm in 
service.  In the December 2001 report, the examiner offered 
specific reasons for the stated conclusions.  Therefore, the 
only evidence which remains in support of the claim consists 
of the veteran's statements.  However, such statements are 
insufficient.  The Board points out that the Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Regarding the thoracic spine, the service medical records do 
show that the veteran reported a medical history of 
recurrent back pain in 1989, and the corresponding medical 
report reflects a diagnosis of mild thoracic scoliosis.  It 
was also found that the condition existed prior to the 
veteran's entry into service.  The VA examiner reached the 
same conclusion in June 2001.  Here, there is no other 
competent evidence indicating that the condition did not 
exist prior to the veteran's entry into service, therefore 
the presumption of soundness has been rebutted.  The Board 
also finds that the evidence does not support the claim with 
regard to aggravation of the condition.  As noted in the 
service medical records, the degree of scoliosis was 
considered mild, and the same was noted on VA examination of 
June 2001.  Therefore, an increase in disability has not 
been demonstrated.  

Based on the above discussion, the Board finds that service 
connection is not warranted for cervical and lumbar spine 
disabilities, as there is no competent evidence 
demonstrating a nexus between a single incident of muscle 
spasm in service to current findings.  The Board also finds 
that service connection is not warranted for a thoracic 
spine disability, as there is no competent evidence 
demonstrating the aggravation of scoliosis during the 
veteran's service.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for thoracolumbar 
scoliosis is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

